Title: To George Washington from John Pierce, 9 December 1780
From: Pierce, John
To: Washington, George


                        
                            Sir
                            Phila. Decemr 9. 1780.
                        
                        I have the Honor to transmit your Excellency two hundred & sixty four Dollars in Specie, a small Sum
                            delivered me to day by order of Congress to be paid into your hands. I have the Honor to be with sentiments of esteem,
                            Your Excellency’s most Obt Servt
                        
                            Jno. Pierce Junr
                        
                    